Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because on line 3, the current includes a typo error (e.g, two commas after “wheel(s)”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borroni-Bird et al. (herein after “Borroni-Bird”) (US 2003/0132584 A1) and in view of Bluethmann et al. (herein after “Bluethmann”) (US 2015/0083508 A1).
The statements of intended use (e.g, for securing…, capable of providing…, for controlling…, capable of determining…, and capable of communicating…) clauses are essentially method limitations or statement or intended or desired use. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2nd 1647.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Danly, 120 USPQ 528, 531.  Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.  As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

Borroni-Bird does not teach that each of a drive system, brake system, suspension system, steering system includes a controller, and a communication system having a communications module, wherein the communication system is capable of communicating from at least one of the drive controller, brake controller, and steering controller of the end module with one of: another end module, a vehicle controller; an autonomous drive controller; another vehicle, infrastructure, and a wireless data server.
Bluethmann discloses a multi-functional electric module (eModule) for a vehicle, comprising: a propulsion system connected to the wheel (18) and capable of providing torque to drive the wheel, wherein the drive system includes at least a propulsion controller (50P) for controlling an electric motor (e.g, rotor of an electric wheel motor for rotating the drive wheel) to drive the wheel (see at least paragraphs 0027, and 0053);
 a brake system connected to the wheel (18) having a brake controller (50B), a wheel brake module (20) located at the wheel, wherein the brake controller (50B) is capable of determining a desired braking action and actuating the actuator apply the wheel brake to slow rotation of the wheel (see at least paragraphs 0034, and 0054); 
an active suspension system (76) located between the upper bracket (78) and the wheel, wherein the suspension system includes a spring damper assembly (37) (paragraph 0044);

and that “the eModule (40) includes multiple embedded location controllers used for propulsion, steering, and braking control of a particular corner of the vehicle (10), and each responsive to control signals (arrows 11) from the master controller (50)” (see at least paragraphs 0031, 0034).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel module as directed by Borroni-Bird by substituting the teachings as taught by Bluethmann so that each specific system (e.g, driving system, brake system suspension system, steering system) can be controlled by the controller of itself via a master controller which are remotely located from the wheel module.
Regarding claim 2, Bluethmann teaches that the propulsion and braking have the same propulsion-braking module (paragraphs 0026, and 0027).
Regarding claim 3, Bluethmann teaches that the eModule (40) is configured to house multiple embedded local controllers used for propulsion, steering, and braking control of a corner of the vehicle (10), and that each of the local controllers receives a control signal from the master controller (50) (paragraph 0034).
Regarding claim 6-8, Borroni-Bird further discloses the limitations of “there is a second end module removably secured to an opposing end of the vehicle body” (Figure 4).
s 9-11, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bluethmann (US 2015/0083508 A1).
The statements of intended use (e.g, for securing…, capable of providing…, for controlling…, capable of determining…, and capable of communicating…) clauses are essentially method limitations or statement or intended or desired use. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2nd 1647.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Danly, 120 USPQ 528, 531.  Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.  As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Regarding claim 9, Bluethmann discloses a multi-functional electric module (eModule) for a vehicle, comprising: a wheel (Figure 4, wheel 18); a removable upper bracket (78) that facilitates connection and disconnection of the eModule (40) to and from the chassis (12) of the vehicle body (paragraph 0037); 

 a brake system connected to the wheel (18) having a brake controller (50B), a wheel brake module (20) located at the wheel, wherein the brake controller (50B) is capable of determining a desired braking action and actuating the actuator apply the wheel brake to slow rotation of the wheel (see at least paragraphs 0034, and 0054); 
an active suspension system (76) located between the upper bracket (78) and the wheel, wherein the suspension system includes a spring damper assembly (37) (paragraph 0044);
a steering system connected to the wheel, wherein the steering system having a steering controller (50S) capable of providing a steering input for the wheel (see at least paragraphs 0034, 0036, and 0047);
and that “the eModule (40) includes multiple embedded location controllers used for propulsion, steering, and braking control of a particular corner of the vehicle (10), and each responsive to control signals (arrows 11) from the master controller (50)” (see at least paragraphs 0031, 0034).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-functional electric module (eModule) as taught by Bluethmann, as represented herein above, for the advantage of communicating at least one of the drive controller, brake controller, and steering controller with the vehicle controller.

Regarding claim 11, Bluethmann teaches that the eModule (40) is configured to house multiple embedded local controllers used for propulsion, steering, and braking control of a corner of the vehicle (10), and that each of the local controllers receives a control signal from the master controller (50) (paragraph 0034).
Regarding claim 13, Bluethmann teaches that the master controller (50) is located on the vehicle body (Figure 3).
Regarding claims 14-16, Bluethmann further discloses the features of “there is a second corner module removably secured to an opposing corner at the same end of the vehicle body, and there are third and fourth corner module removably secure to opposing corners at the opposing end of the vehicle body” (paragraphs 0021, and 0022).
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bluethmann (US 2015/0083508 A1) and in view of Myers et al. (herein after “Myers”) (US 2017/0269605 A1).
Bluethmann merely does not discloses the limitations of “the autonomous drive controller is connected to a plurality of sensor, camera and lidar inputs to receive data about the environment surrounding the corner module.”
Myers discloses a vehicle control system, comprising one or more radar system (106), one or more LIDAR system (108), and one or more camera system (110) (paragraph 0019, and 0022).
.
Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borroni-Bird (US 2003/0132584 A1), Bluethmann (US 2015/0083508 A1), and further in view of Myers (US 2017/0269605 A1).
Regarding claim 4, Bluethmann merely does not discloses the limitations of “the autonomous drive controller is connected to a plurality of sensor, camera and lidar inputs to receive data about the environment surrounding the corner module.”
Myers discloses a vehicle control system, comprising one or more radar system (106), one or more LIDAR system (108), and one or more camera system (110) (paragraph 0019, and 0022).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-functional electric module (eModule) as taught by Bluethmann to includes the radar system, the LIDAR system, and the camera system as taught by Myers for the advantage of detecting nearby objects of the corner module.
Regarding claim 5, Bluethmann teaches that the master controller (50) is located on the vehicle body (Figure 3).


Examiner’s Comments regarding the other cited Prior Art of Record
	The patent application publication No. US 2015/0057885 A1 (Brady reference) discloses a damping control system for a vehicle.  The system has a suspension located between a plurality of ground engaging members (e.g, wheels, skis, guide tracks, treads, etc.), and a vehicle frame.  The suspension includes springs, and shock absorbers coupled between the ground engaging members and the frame.  The springs include coil springs, leaf springs, air springs or other gas springs.  The shock absorbers are coupled between the ground engaging members and the vehicle frame, wherein the setting of the shock absorbers may be adjusted based on vehicle speed.
	The US patent No. US 7,537,071 B2 (Kamiya reference) discloses a vehicle wheel driving apparatus arrange structure.  The structure has a road wheel, a road wheel supporting member connected a vehicle body via a suspension to support the road wheel, and a motor rotating a road wheel side of the road wheel supporting member.  The road wheel supporting member is connected to the vehicle body by support joints of a suspension members, wherein the support joints are disposed at a position higher than the center of the road wheel.
		        Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662